FILED
                             NOT FOR PUBLICATION                              JAN 02 2013

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          Nos. 11-10633
                                                        11-10634
                Plaintiff - Appellee,
                                                   D.C. Nos. 4:11-cr-01415-DCB
  v.                                                         4:06-cr-00910-DCB

JESUS ANTONIO ENRIQUEZ-                            MEMORANDUM *
MONTANO, a.k.a. Jesus Enriquez,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Stephen J. Murphy, III, District Judge, Presiding **

                           Submitted December 19, 2012 ***

Before:         GOODWIN, WALLACE, and FISHER, Circuit Judges.

       In these consolidated appeals, Jesus Antonio Enriquez-Montano appeals




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable Stephen J. Murphy, III, United States District Judge
for the Eastern District of Michigan, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from the district court’s judgments and challenges his guilty-plea conviction and

64-month sentence for reentry after deportation, in violation of 8 U.S.C. § 1326,

and the revocation of supervised release and the consecutive 21-month sentence

imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738 (1967),

Enriquez-Montano’s counsel has filed a brief stating that there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

Enriquez-Montano the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Enriquez-Montano has waived his right to appeal his conviction and

sentence, and also waived his right to challenge the revocation of supervised

release and the sentence imposed upon revocation. Our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable

issue as to the validity of the waivers. See United States v. Watson, 582 F.3d 974,

986-88 (9th Cir. 2009). We accordingly dismiss the appeals. See id. at 988.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                         11-10633 & 11-10634